﻿At the outset, I
would like to join the international community in
paying tribute to the late Mr. Sergio Vieira de Mello,
all United Nations personnel who lost their lives and
those wounded by the terrorist attack on the United
Nations headquarters in Baghdad. We strongly
condemn that cowardly terrorist attack and reaffirm our
commitment to supporting the United Nations in
paving the way for the stability, security and
sovereignty of Iraq.
On behalf of the Government and people of
Thailand, I wish to extend my sincere congratulations
to Mr. Julian Hunte of Saint Lucia upon his election to
the presidency of the General Assembly at its fifty-
eighth session. I am confident that, under his wise and
exemplary leadership, this session, held at such a
difficult time, will lead to a fruitful conclusion. I also
wish to take this opportunity to commend his
predecessor, Mr. Jan Kavan, whose tireless efforts have
steered the United Nations along a constructive path
during a year of difficult challenges.
This session meets at a most critical juncture or,
as the Secretary-General put it in his address: “We have
come to a fork in the road” (A/58/PV.7). This road was
meant to build a multilateral system to ensure a better
world for the human race. It is at this critical juncture
that the threats and challenges to multilateralism of the
past 12 months have underscored, more than ever, that
in order to collectively confront these threats and
challenges to global peace, security and prosperity, the
23

world cannot do without multilateralism. But, as
echoed by many from this rostrum, the big question is:
how?
As the foremost multilateral institution, the
United Nations needs to carry out its mission in the
context of these realities. The Secretary-General has
expounded his far-sighted initiative for the proposed
reforms of the institutions and the establishment of a
high-level panel of eminent personalities. Thailand
lends its support to the Secretary-General’s noble
endeavour and hopes that, during the next session, he
will come up with a proposal that will take us on the
right path.
Many different views, agreements and
disagreements have been expressed in this Hall in this
general debate. This illustrates that the international
community must learn to live with and be tolerant of
differences. We may differ in culture, religion and
values, but our differences and diversities must not
become the sources of hostility. They must be a source
of our combined strength to enhance partnership and
multilateralism. We believe that the promotion of true
partnership and human security will help the United
Nations mission in fulfilling its noble goals.
From Timor-Leste to Sierra Leone and Bosnia
and Herzegovina, the international community can be
proud of forging partnership in peacekeeping
operations under the framework of the United Nations.
Thailand is proud to be one of the 89 countries
participating in United Nations peacekeeping
operations and wishes to reiterate its commitment to
continuing this partnership wherever and whenever
needed through its participation in the United Nations
standby arrangements system. For its part, Thailand
remains firmly committed to supporting United Nations
reconstruction and peace-building efforts, as we have
done in the past in Timor-Leste and Afghanistan.
Thailand has already contributed $250,000 to Iraq
through the International Committee of the Red Cross
and is committed to providing another $500,000 for
dried halal food. Military construction engineers and
medical personnel are also being dispatched to Iraq to
provide further humanitarian assistance. We hope that
peace can eventually reign in the region.
No one deserves peace, stability and a prosperous
future more than the peoples of the Middle East. Far
too long have the people of that region suffered from
violence, acts of terror and despair. We call upon the
international community to come together in
addressing this problem. All sides must seize the
opportunity to embark on the road towards a just and
comprehensive peace so that the people of Israel and
the people of Palestine can at last live in peace,
security and harmony.
Terrorism spares no one, strong or weak, rich or
poor. To succeed against terrorism, there is no other
way but to be united. The Government of Thailand has
worked very closely with the international community
to rid the world of this scourge. Domestic legislation
has been amended in order to enable Thailand to cope
with terrorist activities and to suppress the financing of
terrorism more effectively. We take no second chances
in our fight against international terrorism.
As freedom from fear and freedom from want are
the two major components of human security, it is clear
that human security cannot be achieved simply because
a country wants to do it all alone. Rather, human
security is achieved because all countries decide to do
it all together. It is achieved because countries are
willing to forge a partnership out of their differences to
build strength for human security.
That is why Thailand considers its membership of
the Human Security Network an important partnership
strength, complementary to the core values of the
United Nations for the promotion of peace and security,
economic and social development, human rights,
humanitarian affairs and international law. Only two
weeks ago, Thailand was proud and honoured to have
hosted the Fifth Meeting of States Parties to the
Convention on the Prohibition of the Use, Stockpiling,
Production and Transfer of Anti-Personnel Mines and
on Their Destruction. It was the first time this Meeting
has come to Asia, where land mines are a threat to the
security of hundreds of millions of people. Throughout
our presidency of the Convention until the first review
conference in November 2004, Thailand will do its
utmost to ensure much further achievements and
considerable progress in the core objectives of the
Convention: mine clearance, victim assistance,
stockpile destruction and universal acceptance of the
Convention.
Across the continent, as one of only three Asian
partners for cooperation with the Organization for
Security and Cooperation in Europe, Thailand seeks to
build bridges between Asia, especially the Association
of Southeast Asian Nations, and Europe. We believe
24

that not despite our differences in cultural and social
values, but because of those differences, Asia and
Europe will learn the art of living together, creating a
world of human security.
Narcotic drugs and pandemics transcend all
borders and become as much of a threat to human
security as terrorism. Like terrorism, decisive and
resolute partnership actions at all levels are required to
tackle these global problems to achieve sustainable
development.
The Thai Government has declared war against
narcotic drugs since taking office in February 2001.
This year, we made it the peak of our campaign. Our
battle against the scourge of drug production and
trafficking, especially methamphetamines, must be all
but comprehensive. Within the permit of the law, we
have mounted an integrated strategic campaign,
incorporating prevention, treatment and rehabilitation,
and suppression. We hope to be able to declare a total
victory by the end of the year.
We have forged a more effective partnership with
our neighbours and beyond to overcome this global
scourge once and for all. This past June, Thailand
hosted a five-nation meeting comprising Thailand,
China, India, the Lao People’s Democratic Republic
and Myanmar to discuss combating transnational
crimes, including the issue of drug trafficking.
Furthermore, Thailand is also forging partnership at the
global level by working hand in hand with the United
Nations Office on Drugs and Crime as a partner with
shared responsibility to counter drugs and crime in the
global context.
Just as drugs tear at the social fabric of societies,
diseases such as HIV/AIDS cripple human resources
across the globe. Thailand commends the convening of
the high-level plenary on HIV/AIDS on 22 September.
We support the ongoing efforts undertaken within the
framework of the Global Fund to Fight HIV/AIDS,
Tuberculosis and Malaria. We also remain steadfast in
our partnerships with neighbouring countries,
particularly the Greater Mekong subregion, as well as
with related United Nations agencies, to help tackle the
global challenge posed by HIV/AIDS. As host of the
Fifteenth International AIDS Conference in July 2004,
we look forward to high-level representation of the
world community to share the experiences, as well as
to forging strong partnerships and cooperation to build
a united global front to deal with this pandemic.
With regard to Severe Acute Respiratory
Syndrome (SARS) — the disease that crippled many
countries and affected the tourist industry so badly
throughout the world this year — we found that only
the prompt response and commitment of ASEAN and
the Asia-Pacific Economic Cooperation (APEC)
partnership enabled us to keep the pandemic under
control and quell the panic and fear, which were worse
than the disease itself.
The non-traditional security threats of HIV/AIDS,
SARS and narcotic drugs — “soft threats”, in the
words of the Secretary-General — demonstrate once
again that no matter what differences each country or
region may have, international cooperation and
partnership are crucial in order to combat both
traditional and non-traditional challenges to human
security.
Guided by the principle of deriving partnership
strength from diversity, Thailand has embarked on
various initiatives to bridge socio-economic disparities
at the regional and subregional levels with a view to
enhancing peace and prosperity. The Asia Cooperation
Dialogue (ACD), which is only in its second year of
existence but already comprises 22 Asian countries,
representing East, West, South, North and Central Asia,
is a prime example. Within one year of its inception,
the ACD had achieved considerable progress with
regard to various cooperation programmes, even in the
area of financial cooperation. The second ACD
Ministerial Meeting in June this year adopted the
Chiang Mai Declaration on Asian Bond Market
Development. The Asian bond market has been
heralded as the new financial architecture for the
“world of differences”.
Thailand continues to work for partnership based
on diversity and difference so as to promote socio-
economic development among nations. Given the
economic disparity among our immediate neighbours,
the economic cooperation strategy initiated by the
Prime Minister, Mr. Thaksin Shinawatra, is the most
recent partnership aimed at narrowing the economic
gap between Thailand, Cambodia, the Lao People’s
Democratic Republic and Myanmar, with a view to
generating employment and income based on
comparative advantage and mutual benefits. It will
complement other bilateral and regional cooperative
frameworks, and serve as a building block towards
advancing ASEAN economic integration.
25

Thailand has chosen the theme, “A World of
Differences: Partnership for the Future”, for the 2003
meeting of the economic leaders of APEC, scheduled
to take place in Thailand in October. The convening of
that APEC leaders’ meeting reflects the belief that,
despite the diversity and differences that exist
throughout the region, there is unlimited benefit and
potential that can be tapped through effective
partnership. The meeting will discuss five sub-themes:
a knowledge-based economy; the promotion of human
security; financial architecture for a world of
differences; small and medium enterprises; and action
on development pledges. In addition, we will focus on
the issue of counter-terrorism with a view to promoting
economic stability in the Asia-Pacific region and
beyond. The choice of those sub-themes shows that,
despite the differences among APEC economies,
partnerships on those issues can be forged for the
benefit of the region and of the world.
Last year, at the fifty-seventh session, I gave a
comprehensive account of Thailand’s dual-track
strategy to attain steady economic growth with social
equity. Before concluding, I would like this morning to
report to the Assembly on the success of our efforts to
create economic and social partnership. That success is
the result of combining the diverse strengths of both
the grass-roots economy and the export-led business
sector as engines of growth. We are confident that our
economy rests on a secure and firm foundation that will
lead us along the path of economic growth and
sustainable development.
Last year, the Thai economy registered a 5.3 per
cent growth in gross domestic product, which was
followed by 6.7 percent growth in the first quarter of
this year. That is our best economic performance since
the 1997 crisis. On 31 July, Thailand paid back all of
its International Monetary Fund loans in full — two
years ahead of schedule. The Government is committed
to the eradication of poverty, as defined by the United
Nations, by the year 2009. By placing human security
at the forefront of the Government’s policies, Thailand
is stressing its determination to ensure for the Thai
people a society free from want and free from fear.
Living in a world of differences will entail misery
if we keep forging conflict out of diversity. It will
entail hardship if we keep exacerbating disagreement.
It will entail stagnation if we keep failing to make
room for compromise. It will entail human suffering if
Governments keep turning their backs on chances of
partnership. And it will entail devastation if we use our
differences as an excuse to always differ.
But we, Members of the United Nations, live in a
world of differences. It is incumbent upon all of us to
ensure that our world of differences has a future — a
future that will not entail misery, hardship and human
suffering as a result of those differences. It is
incumbent upon every one of us to work with United
Nations institutions so as to ensure that our differences
are turned into a source of strength for our future.
Thailand is doing its part, and will continue to do so,
for such a future.






